SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedJune 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-53853 Art Dimensions, Inc. (Exact Name of Small Business Issuer as specified in its charter) Colorado 80-0182193 (State or Other Jurisdiction (IRS Employer File Number) of Incorporation) 3636 S. Jason Street Englewood, Colorado (Address of Principal Executive Offices) (Zip Code) (303) 781-7280 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. YesoNo þ Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes oNo þ The number of shares outstanding of the Registrant's common stock, as of the latest practicable date,August 15, 2011, was 1,082,060. FORM 10-Q Art Dimensions, Inc. TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Item 1. Financial Statements for the period ended June 30, 2011 3 Consolidated Balance Sheet(Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis and Plan of Operation 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4 Controls and Procedures 12 Item 4T. Controls and Procedures 12 PART IIOTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A.
